Exhibit 10.1

ACTUA CORPORATION

Fourth Amended and Restated

Non-Management Director Compensation Plan

Effective as of January 1, 2018, the Board of Directors (“Board”) of Actua
Corporation (the “Company”) hereby adopts this Fourth Amended and Restated
Non-Management Director Compensation Plan (this “Plan”). This Plan amends and
restates in its entirety the text of the Company’s Third Amended and Restated
Non-Management Director Compensation Plan, dated as of June 17, 2016.

The Board shall administer this Plan and may delegate such administration as it
deems appropriate.

 

1. Board/Committee/Lead Independent Director Retainer Fees

 

(a) Each non-management director shall, from January 1, 2018 until the earlier
of (x) the date that the Company’s common stock is no longer listed on a
national securities exchange and (y) the date that such director’s service on
the Board is terminated (either such date being the “Reduction Date”), be
entitled to receive cash retainer fees in respect of such director’s service on
the Board and each standing committee of the Board on which such director serves
at the applicable annual rate(s) set forth on Exhibit A hereto (the aggregate
amount of such rate(s) for each director being such director’s “Annual Retainer
Rate”). As promptly as practicable following the Reduction Date, the Company
shall pay to each non-management director an amount of cash equal to the product
obtained by multiplying (i) such director’s Annual Retainer Rate by (ii) the
quotient obtained by dividing (A) the number of days between December 31, 2017
and the Reduction Date by (B) 365.

 

(b) Each non-management director shall, from the date following the Reduction
Date until the date that such director’s service on the Board is terminated, be
entitled to receive cash retainer fees in respect of such director’s service on
the Board (or any committee of the Board) at the applicable quarterly rate of
$24,000 (such rate being the “Quarterly Retainer Rate”). As promptly as
practicable following the end of each calendar quarter (beginning with the
calendar quarter in which the Reduction Date occurs), the Company shall pay to
each non-management director an amount of cash equal to the product obtained by
multiplying (i) the Quarterly Retainer Rate by (ii) the quotient obtained by
dividing (A) the number of days during such calendar quarter that such director
served on the Board (that is, excluding any days (x) through and including the
Reduction Date and (y) from and after the date that such director’s service on
the Board is terminated, as applicable) by (B) the total number of days in such
calendar quarter.

 

2. Expenses

The Company shall reimburse non-management directors for reasonable, documented
out-of-pocket expenses incurred by them related to their attendance at Board
meetings and otherwise incurred by them in service to the Company.



--------------------------------------------------------------------------------

Exhibit A

 

Applicable Annual Retainer Rate

  

Payable For Service As

$60,000

  

Director

$25,000

  

Lead Independent Director

$25,000

  

Audit Committee Chair

$20,000

  

Compensation Committee Chair

$15,000

  

Nominating and Governance Committee Chair

$13,500

  

Audit Committee (Non-Chair)

$11,000

  

Compensation Committee (Non-Chair)

$  8,500

  

Nominating and Governance Committee (Non-Chair)